Citation Nr: 1639785	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty training from November 1971 to May 1972, and active duty from October 1972 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hearing loss and tinnitus.  

In September 2014, the Veteran testified at a Board hearing via video conference from the RO.  In January 2016, the Board remanded this case.  


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss and tinnitus, will be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, by definition, it is inherently subjective.  As such, the Veteran is competent even as a layman to say he has had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

At his October 2014 Board hearing and in correspondence of record, the Veteran indicated that he used cigarette butts as ear plugs during service where he was exposed to acoustic trauma in the artillery.  He said that he noticed problems with hearing and tinnitus during service.  He said that he did not undergo a hearing test in 1974.  After service, he indicated that he was not exposed to loud noises.  Currently, he wore hearing aids.

The Veteran was afforded an audiometric examination in September 1971 when he entered service.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
n/a
5
LEFT
25
20
10
n/a
5

The Veteran was afforded an audiometric examination in May 1972 when he was separated from service.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
15
10
5
0
5

There was no hearing loss on either examination per 38 C.F.R. § 3.385 during this period of service.  

On a September 1972 enlistment examination, on audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
n/a
5
LEFT
15
10
5
n/a
5

On his Report of Medical History dated September 1972, the Veteran denied having any ear problems or hearing loss.  

On an examination prior to separation dated in September 1974, on audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
5
0
10
15

There was no hearing loss on either examination per 38 C.F.R. § 3.385 during this period of service.  Otherwise, a review of the STRs reveals no complaints, findings, treatment or diagnosis of hearing loss or tinnitus.  

Post-service, the Veteran was afforded a VA audiological evaluation in October 2009.  At that time, he reported that he was exposed to acoustic trauma as an artilleryman during service and that his post-service occupation did not expose him to loud noises.  The examiner noted that the inservice audiological testings were all normal.  Current audiological testing revealed bilateral hearing loss per 38 C.F.R. § 3.385.  He was diagnosed as having mild to moderately severe sensorineural hearing loss bilaterally.  The examiner indicated that the Veteran had normal hearing when he separated from service in 1974.  There were also no previous diagnoses or complaints of hearing loss or tinnitus in the record.  The examiner opined that the Veteran's current bilateral hearing loss was due to non noise-related causes and that his bilateral hearing loss and tinnitus were not likely service connected.  

In an October 2009 statement, J.A., who served with the Veteran and had been a neighbor since 1986 indicated that he had observed the Veteran having problems hearing and communicating and he hoped VA would issue the Veteran hearing aids for his severe damage to his ears while serving in the military.  In an October 2009 statement, T.M. stated that he had known the Veteran from 1968 to the present time and that he had been friends with the Veteran since he had separated from service in 1974.  He reported that the Veteran had had a hard time hearing and communicating since that time.  Also, in October 2009, the Veteran's brother submitted a statement in which he expressed that when the Veteran returned home from service in 1974, he noticed that he had a hard time hearing and communicating.

In November 2013 and September 2015, a VA examiner provided medical opinions.  She opined that hearing loss and tinnitus were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   She indicated that the Veteran's service treatment records revealed an initial enlistment audiogram dated in September 1971 which revealed clinically normal hearing for 500-4000 Hertz, bilaterally.  The first release of active duty examination dated in May 1972 also revealed clinically normal hearing for 500-6000 Hertz, bilaterally.  There were no threshold shifts observed over these eight months of active duty service.  The September 1972 reenlistment examination also revealed clinically normal hearing for 500-4000 Hertz, bilaterally.  His release from active duty audiogram dated September 1974 also revealed clinically normal hearing for 500-6000 Hertz, bilaterally.  It should also be mentioned that once again no threshold shifts were observed in hearing from his re-enlistment in 1972 until his separation in 1974.  There were no complaints or treatment of hearing loss and/or tinnitus in his active duty service treatment records.  She noted the Veteran's record reflects lay evidence of the impact of the Veteran's hearing loss as of 2009, but none of the lay statements are from his active duty service.  The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  In addition, the Veteran's hearing loss as of August 2013 was worse than median predicted audiogram after 20 years of military service at both 90 dBA and 100 dBA (ISO-1999) when the Veteran served approximately 2 years 8 months active duty.  Therefore, based on the aforementioned evidence, the Veteran's hearing loss and tinnitus are less likely than not the result of military noise exposure.

The examiner who provided the medical opinions in 2013 and 2015 made reference to the fact that the inservice audiograms did not reveal any threshold shifts from entrance into the second period of service to the time of the Veteran's discharge.  However, at 4000 Hertz, the Veteran's hearing ability appeared to shift.  In addition, the examiner indicated that the lay evidence pertained to the Veteran's hearing from 2009 and were not from his service time.  A review of these statements shows two statements that document recollections from the Veteran's service time.  As such, the examiner's opinion is diminished in probative value because it is incomplete.  

The Veteran was exposed to acoustic trauma during service.  He has submitted competent evidence that his hearing ability decreased during service via his own testimony as he can subjectively report that he had more trouble hearing.  He has submitted competent lay evidence that individuals observed him having difficulty hearing after service.  All of the statements are credible.  

With regard to tinnitus, tinnitus is subjective in nature to the extent that the Veteran is competent to report the tinnitus and has credibly done so.  As noted, the Veteran's military service included exposure to acoustic trauma.  In reviewing the medical opinions, the rationale provided pertained to hearing loss.  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  The Veteran in this case had exposure to acoustic trauma.  The Board finds the Veteran's report that he started noticing a decline in his hearing ability while in service, as also supported by lay statements, to be competent and credible.  When combined with the claim that he has continued to experience hearing loss during the many years since his service as well as tinnitus, the Board finds that his statements, in addition to the lay statements, are credible and, thus, ultimately probative and add favorable weight to the claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Walker, supra.  In affording the Veteran all reasonable doubt, service connection for bilateral hearing loss and tinnitus is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


